COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JERRY LYNN MCGAVITT,                         §               No. 08-17-00168-CR

                      Appellant,              §                 Appeal from the

 v.                                           §                34th District Court

 THE STATE OF TEXAS,                          §             of El Paso County, Texas

                      State.                  §               (TC# 20140D05274)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until February 21, 2018. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Justo Fernandez-Gonzalez, the Appellant’s

attorney, prepare the Appellant’s brief and forward the same to this Court on or before February

21, 2018.

       IT IS SO ORDERED this 23rd day of January, 2018.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.